 


114 HR 886 IH: State Flexibility and Workforce Requirement Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 886 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2015 
Mr. Westerman (for himself, Mr. Womack, Mr. Bishop of Utah, Mr. Blum, Mr. Hill, Mr. Rouzer, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to permit States to impose workforce requirements for individuals made eligible for medical assistance under the amendments made by the Affordable Care Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the State Flexibility and Workforce Requirement Act of 2015.  2.Permitting States to impose workforce requirements for nondisabled individuals made eligible for Medicaid under ACA (a)In generalSection 1902(a)(10)(A)(i)(VIII) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(VIII)) is amended— 
(1)by striking and whose income and inserting whose income; and (2)by inserting after subsection (k) the following: , and who meet such workforce requirements (such as actively being employed or seeking employment) as the State may, in its discretion, establish with respect to nondisabled individuals. 
(b)Flexibility in implementationNothing in the amendments made by subsection (a) shall prevent a State from exercising its discretion in how and when it applies the workforce requirements authorized by such amendments to medical assistance for items and services furnished after the date of the enactment of this Act, including the application of such amendments to individuals for whom a determination of eligibility for such assistance is made before, on, or after such date.    